Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/721,592, filed on 09/10/2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: “configured for” in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, the abbreviation API is not defined in the claims.  It is not well known in the art.  (Note API in the aircraft field usually means Airplane passage Information). Applicant needs to indicate the meaning of API in the claims. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method and system for estimating navigation time.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).).
Step 1: Does the Claim Fall within a Statutory Cateqory?
Yes, with respect to claims 1-18, which recite a method, system or medium that include at least one step. The system is therefore directed to the statutory class of machine or manufacture. The summary states: “Computing methods and computing systems for exchanging data files between aircraft computing devices and ground computing devices are disclosed.” 
Step 2A, Prong One: Is a Judicial Exception Recited?
The following claims identify the limitations that recite an abstract idea in italics and that recite additional elements in bold:
A computing method for exchanging data between an aircraft computing device on an aircraft and a ground computing device, the method comprising: receiving, by the ground computing device, a data transmission from an aircraft interface computing device located remotely from the ground computing device, the data transmission indicating that a data file is to be exchanged between the ground computing device and the aircraft computing device in communication with the aircraft interface computing device; and exchanging the data file between a central storage location associated with the ground computing device and the aircraft computing device utilizing an aircraft API executing on the aircraft interface computing device, wherein the aircraft API is one of a plurality of aircraft APIs stored on the aircraft interface computing device, and wherein each of the plurality of aircraft APIs are configured for communicating with unique aircraft services executing on unique aircraft computing devices.  
The method of claim 1, wherein the ground computing device receiving the data transmission from the aircraft interface computing device comprises receiving a first data transmission from a first aircraft interface computing device located in a first service sub-region, and the method further comprising: receiving, by the ground computing device, a second data transmission from a second aircraft interface computing device located in a second service sub-region, wherein the second service sub- region is different from the first service sub-region, and the second data transmission indicating that a second data file is to be exchanged between the ground computing device and a second aircraft computing device in communication with the second aircraft interface computing device; and exchanging, the second data file between the central storage location and the second aircraft computing device.  
 The method of claim 1, wherein the receiving the data transmission from the aircraft interface computing device comprises receiving a first data transmission from an aircraft interface computing device located in a first service sub-region, and the method further comprising: receiving, by the ground computing device, a second data transmission from the first aircraft interface computing device, the second data transmission indicating that a third data file is to be exchanged between the ground computing device and a second aircraft computing device in communication with the second aircraft interface computing device; and  10818-1101-US-NP[2] exchanging, the third data file between the central storage location and the second aircraft computing device.  
The method of claim 1, further comprising receiving an additional data transmission based on a break in communication between the aircraft computing device and the aircraft interface computing device.  
The method of claim 4, wherein the additional data transmission is received from the aircraft interface computing device.  
 The method of claim 4, wherein the aircraft interface computing device is a first aircraft interface computing device, and the additional data transmission is received from a second aircraft interface computing device that is located in a different service sub-region than the first aircraft interface computing device.  
The method of claim 1, wherein the ground computing device maintains a command queue in an accessible storage location, and the method further comprises determining, by the ground computing device, that the data file is to be transmitted between the central storage location and the aircraft computing device by accessing the command queue associated with the aircraft.  
 The method of claim 7, further comprising: determining that the data file has been exchanged between the ground computing device and the aircraft computing device; determining, based on the command queue, that another data file is to be exchanged between the central storage location and the aircraft computing device based on the command queue; and exchanging the other data file between the central storage location and the aircraft computing device.  
 The method of claim 1, wherein the aircraft interface computing device is one of a plurality of aircraft interface computing devices.  
 The method of claim 9, wherein each aircraft interface computing device of the plurality of aircraft interface computing devices is located in a corresponding service sub-region of the plurality of service sub-regions.  
The method of claim 1, wherein the data file includes one of: a security log; a performance log; health monitoring data; a system log; a software update; or a flight plan.  
The method claim 1, wherein the data transmission is received from the aircraft interface computing device in response to the aircraft interface computing device receiving an initial communication from the aircraft service.  
The method of claim 12, wherein the aircraft is in flight during the receiving the initial communication, and wherein the initial communication is transmitted from the aircraft to the aircraft interface computing device over a first communications medium, and the data transmission is transmitted from the aircraft interface computing device to the ground computing device over a second communications medium that is different from the first communications medium. 
 The method of claim 13, wherein the first communications medium is one of a wireless network, a satellite network, and a cellular network, and the second communications medium is the internet.  
The method of claim 1, further comprising: receiving, from the aircraft interface computing device and by the ground computing device, one or more identifiers associated with the aircraft; and determining, based on the one or more identifiers, an aircraft classifier associated with at least one of an aircraft service executing on the aircraft computing device, the aircraft computing device, and the aircraft.  
The method of claim 15, wherein the one or more identifiers include at least one of: an international civil aviation organization (ICAO) code; an international air transport association (IATA) code; a tail number; a registration number; a manufacturer number; and a serial number.  
The method of claim 15, wherein the ground computing device determining the aircraft classifier comprises the ground computing device accessing a data construct that identifies the aircraft classifier.  
 The method of claim 17, wherein the data construct is a lookup table that stores relationships between the one or more identifiers and the aircraft classifier.  
 The method claim 15, wherein the aircraft classifier corresponds to one or more of a type of the aircraft, a year of the aircraft, a model of the aircraft, an airline associated with the aircraft, a type of computing device on which the aircraft service is executing, a type of service to which the aircraft service corresponds, or a combination thereof.  
The method of claim 15, wherein the exchanging the data file corresponds to: receiving, by the ground computing device, the data file from the aircraft computing device; and storing the data file in the central storage location, wherein the central storage location segregates stored data according to the aircraft classifier.
Yes. But for the recited additional elements as shown above in bold, the remaining limitations of the claims recite an abstract idea. The methods for organizing a human activity, such as managing personal behavior or relationships or interactions between people, including following rules or instructions. The activities in these claims are based on the collection of data/information at different locations (remote) to determine the activity/action needed (instructions).  The claims do not include any other element that integrates the abstract idea into a practical application. 
Step 2A, Prong Two: Is the Abstract Idea Inteqrated into a Practical Application?
No. The claims as a whole merely use a computer as a tool to perform the abstract idea. The computing components (i.e., additional elements that are in bold above) are recited at a high level of generality and are merely invoked as a tool to implement the steps. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no improvement to the functioning of a computer or technology. Therefore, the abstract idea is not integrated into a practical application.
Step 2B: Does the Claim Provide an Inventive Concept?
  	No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. Therefore, the claim does not provide an inventive concept.
	As such, the claims are not patent eligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by Kimberly et al. [US 8442751 B2, now Kimberly].
Claim 1
Kimberly discloses a computing method for exchanging data between an aircraft computing device on an aircraft and a ground computing device the method comprising: [see at least Kimberly abstract, Fig. 1].
	receiving, by the ground computing device, a data transmission from an aircraft interface computing device located remotely from the ground computing device, the data transmission indicating that a data file is to be exchanged between the ground computing device and the aircraft computing device in communication with the aircraft interface computing device [see at least Kimberly Abstract, Figs. 1, 31, 73 -75,79 – 84;  Col. 2, 9-51, col. 27, line 15-29]; and 
exchanging the data file between a central storage location associated with the ground computing device and the aircraft computing device utilizing an aircraft API executing on the aircraft interface computing device, wherein the aircraft API is one of a plurality of aircraft APIs stored on the aircraft interface computing device, and wherein each of the plurality of aircraft APIs are configured for communicating with unique aircraft services executing on unique aircraft computing devices [see at least Kimberly Fig. 34-35; Col. 30, 12-21 (“These two interfaces may be implemented using application programming interface (API) calls in these examples.”)].  
Claim 2
Kimberly further discloses the ground computing device receiving the data transmission from the aircraft interface computing device comprises receiving a first data transmission from a first aircraft interface computing device located in a first service sub-region, and the method further comprising: receiving, by the ground computing device, a second data transmission from a second aircraft interface computing device located in a second service sub-region, wherein the second service sub- region is different from the first service sub-region, and the second data transmission indicating that a second data file is to be exchanged between the ground computing device and a second aircraft computing device in communication with the second aircraft interface computing device; and exchanging, the second data file between the central storage location and the second aircraft computing device [see at least Kimberly, Figs. 31, 41, 73 -75,79 – 84;  Col. 2, 9-51, Col. 40, 59-66].
Claim 3
	Kimberly further discloses wherein the receiving the data transmission from the aircraft interface computing device comprises receiving a first data transmission from a[n] aircraft interface computing device located in a first service sub-region, and the method further comprising: receiving, by the ground computing device, a second data transmission from the first aircraft interface computing device, the second data transmission indicating that a third data file is to be exchanged between the ground computing device and a second aircraft computing device in communication with the second aircraft interface computing device; and  10818-1101-US-NP[2] exchanging, the third data file between the central storage location and the second aircraft computing device [see at least Kimberly, Fig. 1; col. 2, lines 9-27 (connection is established between an onboard electronic distribution system executing in an aircraft data processing system in the aircraft and an on ground component.), col. 6, 34-61 (network data processing system 100 is a network data processing system in which information may be transferred between aircraft network 101 and ground network 103. This information may include, for example, without limitation, commands, aircraft software parts, downlink data, error logs, usage history, flight data, status information, and manuals. Ground network 103 includes networks and computers located on the ground. Aircraft network system 101 is a network and computers located on an aircraft.); Col. 9. 1-13].
Claim 4  
	Kimberly further discloses receiving an additional data transmission based on a break in communication between the aircraft computing device and the aircraft interface computing device [see at least Kimberly Col. 15, 39-49 (“If the signature is invalid or the digest for the aircraft software part does not match the one calculated, a notification is generated. If no problems are detected, the part is now ready to be signed after the contents of the crate have been validated or verified.”)].
Claim 5:   
	Kimberly further discloses additional data transmission is received from the aircraft interface computing device [see at least Kimberly Figs. 1, 17, col. 7, line 3-61, col. 18, 34-67].
Claim 6  
Kimberly further discloses wherein the aircraft interface computing device is a first aircraft interface computing device, and the additional data transmission is received from a second aircraft interface computing device that is located in a different service sub-region than the first aircraft interface computing device [see at least Kimberly, Figs. 1, 73 -75,79 – 84;  Col. 2, 9-51, Col. 40, 59-66].
Claim 7
	Kimberly further discloses the ground computing device maintains a command queue in an accessible storage location, and the method further comprises determining, by the ground computing device, that the data file is to be transmitted between the central storage location and the aircraft computing device by accessing the command queue associated with the aircraft [see at least Kimberly Fig 19, Col 7, 62-67 (“If onboard electronic distribution system 146 establishes a connection to a ground device, onboard electronic distribution system 146 requests a list of commands queued”), Col. 8, 1-6].  
Claim 8
	Kimberly further discloses determining that the data file has been exchanged between the ground computing device and the aircraft computing device; determining, based on the command queue, that another data file is to be exchanged between the central storage location and the aircraft computing device based on the command queue; and exchanging the other data file between the central storage location and the aircraft computing device [see at least Kimberly Col. 55, 38-67, Col 56, 1-47].
Claim 9  
	Kimberly further discloses the aircraft interface computing device is one of a plurality of aircraft interface computing devices [see at least Kimberly Fig. 34-35; Col. 30, 12-21].  
Claim 10
	Kimberly further discloses each aircraft interface computing device of the plurality of aircraft interface computing devices is located in a corresponding service sub-region of the plurality of service sub-regions [see at least Kimberly, Figs. 1, 73 -75,79 – 84;  Col. 2, 9-51, Col. 40, 59-66].  
Claim 11
	Kimberly further discloses data file includes one of: a security log; a performance log; health monitoring data; a system log; a software update; or a flight plan [see at least Kimberly, Claim 8].
Claim 12 
	Kimberly further discloses data transmission is received from the aircraft interface computing device in response to the aircraft interface computing device receiving an initial communication from the aircraft service [see at least Kimberly Claim 1, 2].
  Claim 13
	Kimberly further discloses the aircraft is in flight during the receiving the initial communication, and wherein the initial communication is transmitted from the aircraft to the aircraft interface computing device over a first communications medium, and the data transmission is transmitted from the aircraft interface computing device to the ground computing device over a second communications medium that is different from the first communications medium [see at least Kimberly abstract, fig. 1, col. 7, line 3- 40,col. 11, 55-57].
Claim 14
Kimberly further discloses the first communications medium is one of a wireless network, a satellite network, and a cellular network, and the second communications medium is the internet [see at least Kimberly abstract, col. 16, 26-27, (“application through a wireless connection or communications link”), Claim 3].
Claim 15
Kimberly further discloses receiving, from the aircraft interface computing device and by the ground computing device, one or more identifiers associated with the aircraft; and determining, based on the one or more identifiers, an aircraft classifier associated with at least one of an aircraft service executing on the aircraft computing device, the aircraft computing device, and the aircraft [see at least Kimberly Col. 23, 6-14].
Claim 16
Kimberly further discloses the one or more identifiers include at least one of: an international civil aviation organization (ICAO) code; an international air transport association (IATA) code; a tail number; a registration number; a manufacturer number; and a serial number [see at least Kimberly Col. 21, 49-59].
Claim 17  
Kimberly further discloses the ground computing device determining the aircraft classifier comprises the ground computing device accessing a data construct that identifies the aircraft classifier [see at least Kimberly Col. 21, 49-59].  
Claim 18
Kimberly further discloses data construct is a lookup table that stores relationships between the one or more identifiers and the aircraft classifier [see at least Kimberly Col. 29, 55-67].
Claim 19  
Kimberly further discloses the aircraft classifier corresponds to one or more of a type of the aircraft, a year of the aircraft, a model of the aircraft, an airline associated with the aircraft, a type of computing device on which the aircraft service is executing, a type of service to which the aircraft service corresponds, or a combination thereof [see at least Kimberly Col. 21, 49-59].  
Claim 20
Kimberly further discloses the exchanging the data file corresponds to: receiving, by the ground computing device, the data file from the aircraft computing device; and storing the data file in the central storage location, wherein the central storage location segregates stored data according to the aircraft classifier [see at least Kimberly abstract, Fig. 1].
Examiners Note: The method described in the claims is just moving data from place to place (such as, first transmission from first aircraft or sub-region to another sub-region and/or aircraft) with verifications based on known indicators or identifiers. This is well known in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Davis et al. US 20140075506
applied to aviation to facilitate communication between an aircraft and ground stations, the service is designed to enable maximum integration of both legacy aircraft communication links and protocols and new Internet protocol-based communications. In this application, the architecture merges traditional aircraft/airline supporting ground server and storage with all available communication links to the aircraft, one or more onboard aircraft server units, and one or more aircraft interface devices that implement "read only" interfaces to onboard aircraft systems or data buses. 
Soumier et al.  US 20100167723
A method and device for managing communication channels for data exchange from an aircraft establishes at least one connection path between the aircraft and at least one ground entity with a plurality of communication channels of at least two different types. After detecting an event such as modification of a communication channel condition or a modification of aircraft position, a communication configuration enabling the aircraft to receive or transmit data from or to the ground entity via at least one of the communication channels is determined. A mechanism for establishing at least one connection path is then adapted based on the communication configuration. Advantageously, the transmission of at least one datum includes determining a priority level of the datum and determining the type of communication channel of the connection path, the datum being transmitted if the determined type of communication channel is compatible with the priority level. 
Way et al.  US 20190110174
The present disclosure relates generally to operation of an autonomous vehicle. More particularly, the present disclosure relates to systems and methods that provide for communications between autonomous vehicles and a provider infrastructure. NOTE: this is the primary reference used in the EP application. The process is the same, the date is not good but the dates of the provisional applications, which state the basic steps, are 2014 and 2017
Jensen et al. US 10049508
This invention relates to flight systems, and in particular to systems and methods for integrating data related to a plurality of modules of aircraft operations such as data from flight logs, flight scheduling, flight tracker, maintenance, connectivity, router into modules, for a specific aircraft that can be communicated to and displayed on a single device display in real-time.
KOLB et al. US 20080039997
The present invention relates to an aircraft flight data management system and, more particularly, to an on-board data acquisition, storage and transmission system.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOAN T GOODBODY whose telephone number is (571) 270=7952. The examiner can normally be reached on M-TH 7-3, FRI 7-11.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gove/interviewpractive .
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK KOPPIKAR, can be reached at (571) 272-5109. The Fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspot.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from the USPTO Customer Serie Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/JOAN T GOODBODY/
Examiner, Art Unit 3667
(571) 270-7952